Citation Nr: 1230533	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  03-30 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1974.  The Veteran died in April 2000, and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is again remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In June 2005, September 2008, and June 2010, the Board remanded the appellant's claims for additional notice and development.  In particular, the RO was instructed to: 1) ensure compliance with notice and duty to assist requirements; 2) perform a proper search for the Veteran's original claims file in accordance with M21-1MR and rebuild the Veteran's claims file in accordance with M21-1MR if the original claims file could not be located; 3) attempt to locate the Veteran's service treatment records; and 4) obtain identified private medical treatment records.

The Board acknowledges that the RO has made significant attempts to locate the Veteran's original claims file, and after an exhaustive search of the Records Management Center, the National Personnel Records Center, the Roanoke RO, the Milwaukee RO, and the Cleveland RO, the Veteran's claims file could not be located.  Thus, the evidence indicates that the Veteran's original claims file is, indeed, lost, and a rebuilt claims file must take its place.  In attempting to reconstruct the original claims file, the RO obtained the Veteran's service personnel records.  The RO requested the Veteran's service treatment records, but the evidence indicates that they were lost with the original claims file, with the exception of a separation examination, which has been associated with the rebuilt claims file.  In addition, the RO requested all identified private medical treatment records not associated with the claims file.

However, it is not clear from the rebuilt claims file whether the RO has associated all relevant documents stored on VA computers with the rebuilt claims file.  For example, there is no indication in the claims file whether the RO searched for any prior claim forms, notice letters, notice of disagreements, rating decisions, substantive appeals, statements of the case, supplemental statements of the case, etc., which may be located at the RO or on VA computers.  This is particularly important in this case, as it is unclear from the evidence in the rebuilt claims file as to whether the Veteran was service-connected for any disorders at the time of his death in April 2000.  Although the claims file contains documentation that the RO undertook efforts to locate, and then to rebuild, the claims file, there is no explanation of the exhaustiveness of rebuilding efforts to permit an adequate determination that the contents missing from the rebuilt claims file have been duly pursued and are confirmed as unobtainable through any reasonably available avenue.  The Board must be able to confirm that the necessary verifiable due diligence has been exercised in rebuilding the claims folder in the absence of success in locating the original claims folder.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  In this case, the Board is unable to so confirm.

Accordingly, the case is remanded for the following action:

1.  The RO must take all procedurally appropriate actions to rebuild the evidence which was contained in the claims file in accordance with M21-1MR, to include printing relevant documents that may have been stored on VA computers, such as claim forms, notice letters, rating decisions, notices of disagreement, statements of the case, substantive appeals, supplemental statements of the case, etc.  The RO must attempt to determine whether the Veteran was service-connected for any disability at the time of his death.  Logical leads to sources of additional records which may be revealed as the process goes forward must be pursued.  All requests, responses, and actions taken to rebuild the Veteran's original claims file must be fully documented in the Veteran's current claims file.  If, after making reasonable efforts to obtain the evidence in the original claims file, the RO is unable to secure same, the RO must notify the appellant and her representative, and (a) identify the specific records that the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) notify the appellant that it is ultimately her responsibility to supply the evidence.  For any unavailable U.S. Government records, the RO must indicate in writing that further attempts to locate or obtain such records would be futile.  The appellant and her representative must then be given an opportunity to respond.

2.  Thereafter, the RO must send the appellant a corrective notice letter.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The letter must include (1) a statement of the conditions for which the Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a Dependency and Indemnity Compensation (DIC) claim based on the Veteran's previously service-connected conditions; and (3) an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service-connected. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the appellant's claims on appeal.  If the issues on appeal remain denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


